UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5013



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VICTOR MANUAL GARCIA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00068-JAB)


Submitted:   May 4, 2007                   Decided:   July 10, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C.
Ingram, Jr., First Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Kearns Davis, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Victor Manual Garcia appeals his sentence of 168 months

in prison and five years of supervised release after pleading

guilty to distributing 58.3 grams of a mixture and substance

containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B) (2000), and possession of a firearm by an illegal alien,

in violation of 18 U.S.C. §§ 922(g)(5), 924(a)(2) (2000). Garcia’s

attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738    (1967),   asserting,    in     his   opinion,     there   are   no

meritorious grounds for appeal but raising the issue of whether

Garcia’s sentence is reasonable.        The Government has not filed an

answering brief.     Garcia was advised of his right to file a pro se

supplemental brief but has not done so.            We affirm.

             We will affirm a sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

A sentence may be unreasonable for both substantive and procedural

reasons.     United States v. Moreland, 437 F.3d 424, 434 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).          An error of law or fact can

render a sentence unreasonable.        United States v. Green, 436 F.3d
449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                    In

sentencing a defendant, the district court must:                 (1) properly

calculate the guideline range; (2) determine whether a sentence

within that range serves the factors under 18 U.S.C. § 3553(a)


                                     - 2 -
(2000);   (3)   implement    mandatory     statutory      limitations;    and

(4) explain its reasons for selecting a sentence, especially a

sentence outside the range.        Id. at 455-56.      A sentence within a

properly calculated range is presumptively reasonable. Id. at 457.

          We have reviewed the record and conclude that Garcia’s

sentence is reasonable. The district court sentenced Garcia to the

low end of a properly calculated advisory guideline range.                 In

calculating the range, Garcia received a three-level reduction in

offense level based on his acceptance of responsibility.               He did

not object to the presentence report or guideline calculations but

urged the court to sentence him at the low end or below the

advisory guideline range.     He contended his early cooperation and

admissions regarding drug quantities were used against him to

determine his base offense level and thus enhance his sentence.

Further, while conceding his criminal history was properly scored,

Garcia asserted he did not know he was on probation when committing

the instant offense because he received a suspended state sentence.

          In    sentencing   him   to   the   low   end    of   his   advisory

guideline range, the district court noted it took into account

Garcia’s arguments regarding the nature of the offense and his

history and characteristics.       The court considered Garcia’s early

admission of guilt but found it did not provide an appropriate

basis for a variance sentence in this case.               The court noted a

sentence within the advisory guideline range met the objectives of


                                   - 3 -
deterrence and punishment, and the court reasonably concluded a

sentence at the low end of the range was sufficient to meet the

sentencing objectives under 18 U.S.C. § 3553(a) but not greater

than necessary to do so.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -